McOLELLAN, J.
The judgment by default rendered in this case is in the usual and approved form of entry where the service is by attachment of property. It is valid upon its face. And it is the universal rule, thoroughly established in this State, that the court rendering such a judgment is without power to vacate it at a subsequent term upon affirmative considerations not shown by the record of the cause, as, for instance, upon the affidavit of defendant’s attorney that the property attached is not and has never been the property of the defendant. — 2 Brick. Dig. p. 140; 3 Brick. Dig. p.584; Carlisle v. Killebrew, 91 Ala. 351. This judgment, however, is of no force or effect against the defendant, •except in respect of his interest in the property upon which the attachment was levied. — Exchange Bank of Spokane v. Clement, ante, p. 270.
We see no reason for taking the case out of the general rule; and the order of the City Court overruling defendant’s motion to vacate the judgment rendered *389against Mm on facts de hors the record must be affirmed.